      Case 5:20-mc-80156-JD Document 9-1 Filed 10/05/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9            NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

10

11 IN RE APPLICATION OF TATIANA           Case No. 5:20-mc-80156-VKD
   AKHMEDOVA,
12                                        [PROPOSED] ORDER GRANTING
               Applicant.                 TEMUR AKHMEDOV’S MOTION TO
13                                        INTERVENE
14                                        [Stipulation filed concurrently herewith]

15                                        Judge:     Hon. Virginia K. DeMarchi
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                     Case No. 5:20-mc-80156
                                  [PROPOSED] ORDER
        Case 5:20-mc-80156-JD Document 9-1 Filed 10/05/20 Page 2 of 2




 1          Pursuant to the parties’ stipulation filed on October 5, 2020, and for good cause appearing,

 2 the Court hereby ORDERS:

 3          1)      Proposed Intervenor Temur Akhmedov’s (“Proposed Intervenor”) Motion to

 4 Intervene (ECF No. 5) is withdrawn to the extent it seeks leave to file an opposition to Applicant

 5 Tatiana Akhmedova’s (“Applicant”) Ex Parte Application (ECF No. 1);

 6          2)      Proposed Intervenor shall not file an opposition to Applicant’s Ex Pate Application

 7 (ECF No. 1);

 8          3)      Proposed Intervenor’s Motion to Intervene is hereby GRANTED for the limited

 9 purpose of receiving notice of filings, orders, and other docket entries in this action, and in order

10 to protect his interests in the event he believes that Applicant is seeking discovery that is broader

11 than previously agreed or set forth in the Application.

12          The Court accordingly removes from the calendar the upcoming October 27, 2020, hearing

13 on Proposed Intervenor’s motion.

14
              IT IS SO ORDERED.
15
     DATED: _______________
16

17

18
                                                   Hon. Virginia K. DeMarchi
19                                                 United States Magistrate Judge

20

21

22

23

24

25

26

27

28

                                                                                    Case No. 5:20-mc-80156
                                             [PROPOSED] ORDER
